UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07626) Exact name of registrant as specified in charter:	Putnam Municipal Opportunities Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	May 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Municipal Opportunities Trust Annual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Important notice regarding Putnam’s privacy policy 14 Summary of dividend reinvestment plans 15 Financial statements 17 Federal tax information 45 Shareholder meeting results 46 About the Trustees 47 Officers 49 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. 4 Municipal Opportunities Trust Interview with your fund’s portfolio manager Fixed - income securities held up well during the volatile 12 - month reporting period ended April30, 2016, broadly outperforming stocks. How did municipal bonds perform? Amid heightened market uncertainty surrounding U.S. central bank policy, low commodity prices, and China’s economic slowdown, municipal bonds enjoyed solid performance during the reporting period. With 10 consecutive monthly gains during the 12-month period, the Barclays Municipal Bond Index outperformed the broad U.S. fixed-income market, as defined by the Barclays U.S. Aggregate Bond Index, as well as a wide variety of U.S. and international stock indexes. After the Federal Reserve took the widely expected first step on the path of gradual normalization of interest rates in December2015, investors began pricing in additional rate increases in 2016. However, a deep slide in oil prices early in 2016 fueled worries of slowing economic growth globally and raised questions about the central bank’s interest-rate policy. In this environment, municipal bonds benefited from a flight to quality in response to financial market volatility, slower growth, and an increasingly dovish Fed. January2016 was an especially favorable month for the asset class, when the Barclays Municipal Bond Index rose 1.19%. During the final months of the reporting period, diminished expectations for This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/16. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 12. Municipal Opportunities Trust 5 near-term rate hikes and increased expectations for a more gradual pace of future hikes helped to support municipal bond prices. Why has the asset class been so resilient? Municipal bond prices have benefited from favorable market technicals, or their supply/demand dynamics. For the first four months of 2016, new-issue supply fell while demand rose, as measured by mutual fund inflows. Municipal bond mutual funds saw over $19 billion in new assets, which was the largest level of inflows over the past 25 years for the January to April time frame. Demand for municipal bonds has been dominated by households at the retail level, which comprised about 70% of municipal bond investors at the end of 2015, in our estimation. Meanwhile, the biggest change that we have seen has come in the bank channel, whose shares of municipal bond assets have doubled since 2008. As such, demand for municipal bonds appears to have moved beyond the traditional base of tax-sensitive investors to include investors drawn to their high-quality, relatively low-volatility income potential, in our view. Overall, we believe municipal credit fundamentals have been sound and defaults have been low. Credit rating upgrades of issuers have exceeded downgrades due to economic and financial stabilization across most public finance sectors. At the local level, property values have improved, contributing to modest increases in tax receipts. Are there any areas of concern? We continued to see weakness in some isolated high-profile credits. Fiscal economic data remained troubling in Puerto Rico. Investors closely monitored developments leading up to the constitutionally guaranteed Credit qualities are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/16. A bond rated BBB or higher (SP-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and short-term securities in the portfolio. The fund itself has not been rated by an independent rating agency. 6 Municipal Opportunities Trust Government Development Bank [GDB] debt service payment, which was due May1 and which Puerto Rico ultimately failed to pay. [The fund did not own GDB debt during the reporting period.] Investors also focused on a Republican-sponsored bill to address Puerto Rico’s fiscal crisis, which the House failed to bring for a vote before the May1 debt service payment. A separate restructuring law was also discussed, but ultimately rejected, by the U.S. Supreme Court. Known as the Recovery Act, the proposal would have allowed some public agencies to ask bondholders to accept losses on securities in the form of lower payments. A high degree of uncertainty remains as to the timing and scope of Puerto Rico’s debt restructuring, especially as multiple legal challenges are likely, in our view. We are also closely following a handful of states and municipalities grappling with budget challenges posed by unfunded pension liabilities and health-care costs. However, while these various issuers, as well as Puerto Rico, are facing long-running headwinds, we believe investors have shown a willingness to isolate these situations from the overall municipal market. How did Putnam Municipal Opportunities Trust perform in this environment? For the 12months ended April30, 2016, the fund strongly outperformed its benchmark, the Barclays Municipal Bond Index, but Top ten state allocations are shown as a percentage of the fund’s net assets (common and preferred shares) as of 4/30/16. Investments in Puerto Rico represented 0.1% of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the differing treatment of interest accruals, the floating rate portion of tender option bonds, derivative securities, if any, the use of different classifications of securities for presentation purposes and rounding. Holdings and allocations may vary over time. Municipal Opportunities Trust 7 slightly underperformed the average return of its Lipper peer group. With the Fed beginning the process of normalizing interest rates, what was your investment approach during the reporting period? Many of the same investment themes remained in place —namely, duration positioning, or interest-rate sensitivity, that is slightly below the median of the fund’s Lipper peer group; an overweight exposure, relative to the benchmark, to municipal bonds rated Baa; a preference for essential service utilities, continuing-care retirement communities, and higher education bonds relative to the fund’s Lipper group; and an underweight, relative to the fund’s peers, to Puerto Rico issuers. However, at the beginning of 2016, in response to market volatility, marginal growth, and a dovish Fed, we extended the portfolio’s duration by a modest amount, becoming slightly less defensive. We do not expect municipal credit spreads [the difference in yield between higher- and lower-quality municipal bonds] to widen by a large margin in the near term, nor do we believe that spreads will tighten much, as spreads remain close to the lowest point since the onset of the credit crisis. In our opinion, downside risks include flows to the asset class turning decidedly negative or interest rates spiking higher. At the end of the reporting period, we maintained a slightly shorter-duration position and a somewhat higher cash allocation in the portfolio relative to the fund’s Lipper peers. The Fed does not appear to be in a rush to raise rates. What is your current outlook for rates and the municipal bond market? At its March meeting, the central bank’s Federal Open Market Committee [FOMC] This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets (common and preferred shares). Current period summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes and rounding. Holdings and allocations may vary over time. 8 Municipal Opportunities Trust reduced its rate-hike forecast for the remainder of the year to two hikes from the four that policymakers had anticipated at their December2015 meeting. The FOMC left its benchmark rate unchanged at its April meeting. With the Fed’s current assessment that an accommodative policy is appropriate given global risk factors, Fed Chair Janet Yellen repeatedly communicated that the central bank would move cautiously — leading some to believe that the next rate hike won’t occur until 2017. Ultimately, however, the path remains dictated by data releases and global macroeconomic factors, in our view. As such, we expect gradual rate increases, but the timing remains uncertain. Municipal bonds were among the best-performing asset classes in 2015. As we saw in the first four months of 2016, the asset class remained on solid footing, with many investors drawn during the period to the relative stability and income potential of municipal bonds as a refuge from global macroeconomic volatility. We continue to believe that municipal bonds are a compelling long-term investment strategy for income-oriented investors. Thank you, Thalia, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. She joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund is managed by Paul M. Drury, CFA. IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. Municipal Opportunities Trust 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 4/30/16 Lipper General & Insured Municipal Debt Funds (leveraged Barclays Municipal closed-end) NAV Market price Bond Index category average* Annual average (life of fund) (5/28/93) 6.43% 6.14% 5.43% 6.42% 10 years 88.78 106.14 62.02 89.39 Annual average 6.56 7.50 4.94 6.57 5 years 61.53 64.29 29.90 62.07 Annual average 10.06 10.44 5.37 10.09 3 years 19.37 23.92 10.90 18.55 Annual average 6.08 7.41 3.51 5.82 1 year 8.41 14.76 5.29 8.61 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared with fund performance at net asset value. Fund results reflect the use of leverage, while index results are unleveraged and Lipper results reflect varying use of, and methods for, leverage. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/16, there were 70, 70, 65, 62, and 34 funds, respectively, in this Lipper category. Performance includes the deduction of management fees and administrative expenses. 10 Municipal Opportunities Trust Fund price and distribution information For the 12-month period ended 4/30/16 Distributions Number 12 Income 1 $0.7140 Capital gains 2 — Total Series B Series C Distributions — Preferred shares (3,417 shares) (3,737 shares) Income 1 $66.10 $68.27 Capital gains 2 — — Total Share value NAV Market price 4/30/15 $13.35 $12.10 4/30/16 13.72 13.10 Current dividend rate (end of period) NAV Market price Current dividend rate 3 5.20% 5.45% Taxable equivalent 4 9.19 9.63 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 43.40% federal tax rate for 2016. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 NAV Market price Annual average (life of fund) (5/28/93) 6.39% 5.99% 10 years 85.97 98.55 Annual average 6.40 7.10 5 years 63.57 58.49 Annual average 10.34 9.65 3 years 19.80 20.88 Annual average 6.21 6.53 1 year 6.12 9.85 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Municipal Opportunities Trust 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Municipal Opportunities Trust Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Municipal Opportunities Trust 13 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 14 Municipal Opportunities Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Municipal Opportunities Trust 15 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 16 Municipal Opportunities Trust Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Municipal Opportunities Trust 17 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Municipal Opportunities Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Municipal Opportunities Trust (the “fund”) at April 30, 2016, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2016 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 17, 2016 18 Municipal Opportunities Trust The fund’s portfolio 4/30/16 Key to holding’s abbreviations ABAG Association Of Bay Area Governments FRB Floating Rate Bonds: the rate shown AGC Assured Guaranty Corp. is the current interest rate at the close of the AGM Assured Guaranty Municipal Corporation reporting period AMBAC AMBAC Indemnity Corporation G.O. Bonds General Obligation Bonds BAM Build America Mutual NATL National Public Finance Guarantee Corp. COP Certificates of Participation U.S. Govt. Coll. U.S. Government Collateralized FGIC Financial Guaranty Insurance Company VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities Association Collateralized that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (141.8%)* Rating** Principal amount Value Alabama (1.4%) Jefferson Cnty., Swr. Rev. Bonds, Ser. D, 6 1/2s, 10/1/53 BBB– $2,000,000 $2,417,020 Lower AL Gas Dist. Rev. Bonds (Gas Project), Ser. A, 5s, 9/1/46 A3 3,150,000 4,014,581 Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 5.8s, 5/1/34 Baa2 750,000 871,965 Arizona (2.9%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 (escrow) F D/P 3,025,000 9,042 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 A3 1,500,000 1,649,505 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,382,656 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa1 2,400,000 2,765,736 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 1,000,000 1,122,930 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB– 1,550,000 1,555,255 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 500,000 580,320 Salt Verde, Fin. Corp. Gas Rev. Bonds, 5 1/2s, 12/1/29 Baa1 1,350,000 1,731,011 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, U.S. Govt. Coll., 6 1/2s, 7/1/39 (Prerefunded 7/1/19) AAA/P 1,000,000 1,171,240 Yuma, Indl. Dev. Auth. Hosp. Rev. Bonds (Yuma Regl. Med. Ctr.), Ser. A, 5s, 8/1/32 A– 2,065,000 2,351,560 Municipal Opportunities Trust 19 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value California (23.8%) ABAG Fin. Auth. for Nonprofit Corps. Rev. Bonds (Episcopal Sr. Cmntys.), Ser. A, 5s, 7/1/32 BBB+/F $550,000 $615,676 ABC Unified School Dist. G.O. Bonds, Ser. B, FGIC, zero%, 8/1/20 Aa3 1,500,000 1,410,240 Bay Area Toll Auth. of CA Rev. Bonds (Toll Bridge), Ser. S-4, 5s, 4/1/33 AA– 1,200,000 1,419,288 Burbank, Unified School Dist. G.O. Bonds (Election of 1997), Ser. C, NATL, FGIC, zero%, 8/1/23 AA– 1,000,000 875,150 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.) Ser. E, 4.8s, 8/1/37 A2 4,545,000 4,575,497 Ser. K, 4 5/8s, 8/1/26 A2 2,435,000 2,442,889 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA) 5 1/4s, 2/1/37 A– 1,055,000 1,082,303 U.S. Govt. Coll., 5 1/4s, 2/1/37 (Prerefunded 2/1/17) AAA/P 745,000 770,419 CA Muni. Fin. Auth. Rev. Bonds (Biola U.), 5s, 10/1/42 Baa1 500,000 556,835 (Cmnty. Med. Ctrs.), Ser. A, 5s, 2/1/40 A– 650,000 735,924 CA State G.O. Bonds 6 1/2s, 4/1/33 Aa3 6,000,000 6,983,040 5 1/2s, 3/1/40 Aa3 7,450,000 8,634,923 5s, 4/1/42 Aa3 4,000,000 4,650,960 CA State Edl. Fac. Auth. Rev. Bonds (Loyola- Marymount U.), NATL, zero%, 10/1/21 A2 1,300,000 1,187,537 CA State Muni. Fin. Auth Mobile Home Park Rev. Bonds (Caritas Affordable Hsg., Inc.), 5 1/4s, 8/15/39 BBB 400,000 452,072 CA State Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 3,500,000 3,931,270 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 1,500,000 1,562,625 CA State Poll. Control Fin. Auth. Wtr. Fac. Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 A 1,000,000 1,120,250 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A1 1,000,000 1,173,170 Ser. A-1, 6s, 3/1/35 A1 1,600,000 1,853,696 (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A1 1,575,000 1,661,531 (Capital Projects), Ser. A, 5s, 4/1/29 A1 2,000,000 2,373,200 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB+ 1,415,000 1,419,160 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Irvine, LLC-UCI East Campus), 6s, 5/15/40 (Prerefunded 5/15/18) Aaa 2,000,000 2,213,760 (899 Charleston, LLC), Ser. A, 5 1/4s, 11/1/44 BB/P 450,000 463,037 Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa 2,250,000 2,609,775 20 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value California cont. Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A 6s, 1/15/53 BBB– $1,500,000 $1,783,335 zero%, 1/1/28 (Escrowed to maturity) Aaa 10,000,000 7,829,400 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. A-2, 5.3s, 6/1/37 B3 1,000,000 1,004,590 Ser. A-1, 5 1/8s, 6/1/47 B3 3,970,000 3,900,168 Ser. A-1, 5s, 6/1/33 B3 100,000 100,141 Univ. of CA Rev. Bonds, Ser. AF, 5s, 5/15/36 T AA 9,000,000 10,667,812 Los Angeles, Dept. of Arpt. Rev. Bonds (Los Angeles Intl. Arpt.) Ser. D, 5s, 5/15/40 AA 3,500,000 4,006,905 5s, 5/15/30 AA 1,000,000 1,173,630 Los Angeles, Regl. Arpt. Impt. Corp. Lease Rev. Bonds (Laxfuel Corp.), 4 1/2s, 1/1/27 A 600,000 655,314 M-S-R Energy Auth. Rev. Bonds Ser. A, 6 1/2s, 11/1/39 BBB+ 3,000,000 4,340,970 Ser. B, 6 1/2s, 11/1/39 BBB+ 3,000,000 4,340,970 Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA 4,850,000 5,141,049 North Natomas, Cmnty. Fac. Special Tax Bonds (Dist. No. 4), Ser. E, 5s, 9/1/30 BBB+ 1,250,000 1,405,388 Oakland, Alameda Cnty. Unified School Dist. G.O. Bonds (Election of 2012), 6 5/8s, 8/1/38 BBB/P 500,000 600,165 Orange Cnty., Trans. Auth Toll Road Rev. Bonds (91 Express Lanes), 5s, 8/15/30 AA– 635,000 755,402 Redwood City, Elementary School Dist. G.O. Bonds, FGIC, NATL, zero%, 8/1/21 AA– 1,990,000 1,770,702 Sacramento, Regl. Trans. Dist. Rev. Bonds (Farebox), 5s, 3/1/42 A3 2,110,000 2,360,731 San Bernardino Cnty., COP (Med. Ctr. Fin.), Ser. A, NATL, 6 1/2s, 8/1/17 AA– 1,670,000 1,739,973 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 3,750,000 4,207,800 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C zero%, 7/1/40 Aa2 5,000,000 2,096,700 zero%, 7/1/38 Aa2 5,000,000 2,282,700 Stockton, Pub. Wtr. Fin. Auth. Rev. Bonds (Delta Wtr. Supply), Ser. A, 6 1/4s, 10/1/40 A 875,000 1,105,764 Sunnyvale, Cmnty. Fac. Dist. Special Tax Bonds, 7.65s, 8/1/21 B+/P 400,000 401,184 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 7/8s, 1/1/29 AA– 1,585,000 1,775,168 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 AA– 2,000,000 2,215,080 Municipal Opportunities Trust 21 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Colorado (2.3%) CO State Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P $325,000 $328,786 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5 5/8s, 6/1/43 Baa1 600,000 698,880 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), Ser. A, 5s, 6/1/40 Baa1 1,750,000 1,945,353 (Valley View Hosp. Assn.), 5s, 5/15/40 A– 1,000,000 1,150,350 (Covenant Retirement Cmnty.), Ser. A, 5s, 12/1/35 BBB+/F 1,000,000 1,104,280 (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5s, 12/1/33 Baa1 1,650,000 1,834,899 CO State Hlth. Fac. Auth. Rev. Bonds (Evangelical Lutheran Good Samaritan Society Oblig. Group (The)), 5s, 6/1/29 Baa1 315,000 316,115 Denver City & Cnty., Arpt. Rev. Bonds (Sub. Syst.), Ser. A, 5 1/2s, 11/15/31 A2 950,000 1,134,443 Park Creek Metro. Dist. Tax Allocation Bonds (Sr. Ltd. Property Tax Supported), Ser. A, 5s, 12/1/45 BBB/F 200,000 221,990 Pub. Auth. for CO Energy Rev. Bonds (Natural Gas Purchase), 6 1/2s, 11/15/38 Baa1 2,250,000 3,207,240 Delaware (0.2%) DE State Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 Baa1 1,100,000 1,222,430 District of Columbia (2.8%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 BBB 1,600,000 1,714,720 DC U. Rev. Bonds (Gallaudet U.), 5 1/2s, 4/1/34 A+ 1,000,000 1,174,080 DC, Wtr. & Swr. Auth. Pub. Util. Rev. Bonds (Green Bond), Ser. A, 5s, 10/1/45 AA+ 6,900,000 8,166,543 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds Ser. A, 5s, 10/1/39 A2 2,000,000 2,212,720 (Metrorail), Ser. A, zero%, 10/1/37 Baa1 3,700,000 1,598,141 Florida (5.3%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), U.S. Govt. Coll., 7s, 4/1/39 (Prerefunded 4/1/19) A2 3,000,000 3,527,910 FL State Muni. Pwr. Agcy. Rev. Bonds (All Requirements Pwr. Supply), Ser. A 5s, 10/1/31 A2 255,000 277,233 U.S. Govt. Coll., 5s, 10/1/31 (Prerefunded 10/1/18) AAA/P 1,445,000 1,590,194 Halifax Hosp. Med. Ctr. Rev. Bonds, 5s, 6/1/36 A– 2,250,000 2,602,688 Jacksonville, Port Auth. Rev. Bonds, 5s, 11/1/38 A2 600,000 659,898 Lakeland, Hosp. Syst. Rev. Bonds (Lakeland Regl. Hlth.), 5s, 11/15/40 A2 1,350,000 1,534,464 Lakeland, Retirement Cmnty. 144A Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 340,000 357,918 22 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Florida cont. Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/40 Aa3 $1,500,000 $1,697,085 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5 3/8s, 10/1/41 A2 3,000,000 3,440,160 Ser. A, 5s, 10/1/38 A 2,000,000 2,290,420 5s, 10/1/28 A2 500,000 590,925 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 1,000,000 1,126,350 Orange Cnty., Hlth. Fac. Auth. Rev. Bonds (Presbyterian Retirement Cmntys.), 5s, 8/1/34 A–/F 1,350,000 1,508,166 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 1,000,000 1,126,370 (Lifespace Cmntys, Inc.), Ser. C, 5s, 5/15/38 A/F 2,000,000 2,256,960 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 AA 1,500,000 1,556,730 Southeast Overtown Park West Cmnty. Redev. Agcy. 144A Tax Alloc. Bonds, Ser. A-1, 5s, 3/1/30 BBB+ 360,000 405,058 Tampa, Hlth. Syst. Rev. Bonds (Baycare), Ser. A, 5s, 11/15/46 Aa2 500,000 587,010 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, 5.4s, 5/1/37 B+/P 365,000 365,489 Georgia (4.9%) Atlanta, Arpt. Rev. Bonds (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 Aa3 1,250,000 1,406,100 Atlanta, Arpt. Passenger Fac. Charge Rev. Bonds 5s, 1/1/34 Aa3 1,550,000 1,829,155 5s, 1/1/33 Aa3 1,500,000 1,777,065 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 (Prerefunded 11/1/19) Aa3 4,500,000 5,320,620 Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 1,350,000 1,546,088 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care) Ser. S, 5 1/2s, 8/15/54 AA– 925,000 1,105,458 Ser. B, 5 1/4s, 2/15/45 AA– 6,500,000 7,101,445 Marietta, Dev. Auth. Rev. Bonds (Fac. of Life U., Inc.), 7s, 6/15/39 Ba3 1,400,000 1,468,292 Muni. Election Auth. of GA Rev. Bonds (Plant Voltage Units 3 & 4), Ser. A, 5 1/2s, 7/1/60 A+ 3,500,000 4,158,980 Illinois (14.4%) Chicago, G.O. Bonds Ser. A, 5 1/2s, 1/1/39 BBB+ 500,000 500,640 Ser. D-05, 5 1/2s, 1/1/37 BBB+ 750,000 750,960 Ser. G-07, 5 1/2s, 1/1/35 BBB+ 3,175,000 3,179,064 Ser. D-05, 5 1/2s, 1/1/34 BBB+ 1,000,000 1,001,280 Ser. A, 5 1/4s, 1/1/33 BBB+ 1,250,000 1,236,238 Ser. C, 5s, 1/1/38 BBB+ 1,500,000 1,438,605 Municipal Opportunities Trust 23 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Illinois cont. Chicago, Board of Ed. G.O. Bonds, Ser. C, 5 1/4s, 12/1/39 B+ $2,250,000 $1,886,873 Chicago, Motor Fuel Tax Rev. Bonds, 5s, 1/1/29 BBB+ 500,000 524,600 Chicago, O’Hare Intl. Arpt. Rev. Bonds Ser. A, 5 3/4s, 1/1/39 A2 4,000,000 4,683,320 Ser. C, 5 3/8s, 1/1/39 A2 1,250,000 1,422,263 Ser. C, 5 1/4s, 1/1/28 A2 1,320,000 1,550,182 Ser. C, 5 1/4s, 1/1/27 A2 2,125,000 2,499,850 Chicago, Sales Tax Rev. Bonds, 5s, 1/1/34 AA 1,500,000 1,605,375 Chicago, Trans. Auth. Sales Tax Rev. Bonds, 5 1/4s, 12/1/49 AA 3,000,000 3,393,060 Chicago, Waste Wtr. Transmission Rev. Bonds (2nd Lien), 5s, 1/1/39 A 1,835,000 1,972,460 Ser. A, NATL, zero%, 1/1/24 AA– 1,600,000 1,182,272 Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. C, 5s, 1/1/39 A 900,000 979,002 Chicago, Wtr. Wks Rev. Bonds 5s, 11/1/42 A 645,000 688,009 5s, 11/1/39 A 1,080,000 1,169,230 Cicero, G.O. Bonds, Ser. A, AGM, 5s, 1/1/21 AA 2,000,000 2,257,960 IL Fin. Auth. Rev. Bonds (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 (Prerefunded 8/15/19) AAA/P 2,500,000 2,988,250 (IL Rush U. Med. Ctr.), Ser. D, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,490,000 1,745,103 (Rush U. Med. Ctr.), Ser. C, U.S. Govt. Coll., 6 5/8s, 11/1/39 (Prerefunded 5/1/19) Aaa 1,425,000 1,668,974 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 3,000,000 3,182,010 (Alexian), Ser. A, AGM, 5 1/4s, 1/1/22 (Prerefunded 4/14/18) A2 3,775,000 4,090,024 IL State G.O. Bonds 5 1/4s, 2/1/30 A– 1,000,000 1,103,460 5s, 1/1/41 A– 6,000,000 6,426,780 5s, 3/1/34 A– 750,000 791,775 IL State Fin. Auth. Rev. Bonds (Lifespace Cmntys, Inc.), Ser. A, 5s, 5/15/35 A/F 1,025,000 1,166,973 Kendall & Kane Cntys., Cmnty. United School Dist. G.O. Bonds (No. 115 Yorkville), NATL, FGIC, zero%, 1/1/21 Aa3 1,075,000 966,371 Lake Cnty., Cmnty. Construction School Dist. G.O. Bonds (No. 073 Hawthorn) NATL, FGIC, zero%, 12/1/21 AA+ 1,805,000 1,626,197 U.S. Govt. Coll., NATL, zero%, 12/1/21 (Escrowed to maturity) AA+ 145,000 135,194 NATL, FGIC, zero%, 12/1/20 AA+ 1,495,000 1,384,848 U.S. Govt. Coll., NTAL, zero%, 12/1/20 (Escrowed to maturity) AA+ 155,000 147,211 Metro. Pier & Exposition Auth. Dedicated State Tax Rev. Bonds (McCormick), Ser. A, NATL, zero%, 12/15/30 AA– 12,000,000 6,892,920 24 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Illinois cont. Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– $4,150,000 $4,956,096 Southern IL U. Rev. Bonds (Hsg. & Auxiliary), Ser. A, NATL, zero%, 4/1/25 AA– 1,870,000 1,346,606 Springfield, Elec. Rev. Bonds, AGM, 5s, 3/1/40 AA 500,000 574,500 Indiana (1.7%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 A3 180,000 208,336 IN State Fin. Auth. Rev. Bonds (BHI Sr. Living), 5 3/4s, 11/15/41 BBB+/F 1,000,000 1,104,300 (I-69 Dev. Partners, LLC), 5 1/4s, 9/1/40 BB+ 1,500,000 1,677,735 (Duke Energy Ind.), Ser. C, 4.95s, 10/1/40 Aa3 2,000,000 2,192,040 IN State Fin. Auth. VRDN, Ser. A-3, 0.31s, 2/1/37 VMIG1 1,000,000 1,000,000 Jasper Cnty., Indl. Poll. Control Rev. Bonds, AMBAC, 5.7s, 7/1/17 Baa1 1,375,000 1,445,606 U. Southern IN Rev. Bonds (Student Fee), Ser. J, AGC, 5 3/4s, 10/1/28 AA 1,000,000 1,149,320 Kentucky (0.6%) KY Pub. Trans. Infrastructure Auth. Rev. Bonds (1st Tier Downtown Crossing), Ser. A, 6s, 7/1/53 Baa3 1,000,000 1,171,540 Louisville & Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U.), Ser. A, 6s, 5/1/38 Baa3 290,000 307,159 Louisville, Regl. Arpt. Auth. Syst. Rev. Bonds, Ser. A 5s, 7/1/32 A+ 1,030,000 1,192,586 5s, 7/1/31 A+ 385,000 447,293 Louisiana (0.1%) LA State Pub. Fac. Auth. Rev. Bonds (Ochsner Clinic Foundation), 5s, 5/15/47 Baa1 650,000 715,410 Maryland (0.6%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A2 650,000 739,798 MD State Hlth. & Higher Edl. Fac. Auth. Rev. Bonds (Peninsula Regl. Med. Ctr.), 5s, 7/1/39 A2 1,990,000 2,285,356 Massachusetts (6.4%) MA State VRDN (Construction Loan), Ser. A, 0.26s, 3/1/26 VMIG1 700,000 700,000 MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A+ 2,500,000 2,794,200 MA State Dev. Fin. Agcy. Rev. Bonds (Sabis Intl.), Ser. A, 8s, 4/15/39 (Prerefunded 10/15/19) BBB 575,000 711,712 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 960,369 990,947 (Milford Regl. Med. Ctr. Oblig. Group), Ser. F, 5 3/4s, 7/15/43 Baa3 500,000 553,890 (Loomis Cmntys.), Ser. A, 5 3/4s, 1/1/28 BBB– 1,100,000 1,243,374 Municipal Opportunities Trust 25 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Dev. Fin. Agcy. Rev. Bonds (Carleton-Willard Village), 5 5/8s, 12/1/30 A– $750,000 $838,658 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 51,190 47,183 (Berklee College of Music), 5 1/4s, 10/1/41 A2 2,000,000 2,352,900 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 3,000,000 3,222,450 (Intl. Charter School), 5s, 4/15/33 BBB 1,000,000 1,123,340 (Linden Ponds, Inc. Fac.), Ser. B, zero%, 11/15/56 B–/P 254,614 1,905 MA State Edl. Fin. Auth. Rev. Bonds (Ed. Loan — Issue 1) 5s, 1/1/27 AA 800,000 912,008 4 3/8s, 1/1/32 AA 1,000,000 1,065,600 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P 407,632 41 (Suffolk U.), Ser. A, U.S. Govt. Coll., 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Baa2 1,175,000 1,323,790 (Springfield College), 5 5/8s, 10/15/40 Baa1 550,000 609,301 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 AA– 700,000 766,885 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 3,250,000 3,688,815 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,584,060 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 2,855,000 3,197,886 Metro. Boston, Trans. Pkg. Corp. Rev. Bonds (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,500,000 2,951,375 5s, 7/1/41 A1 2,590,000 2,984,043 Michigan (7.1%) Detroit, G.O. Bonds, AMBAC, 5 1/4s, 4/1/24 BB/P 222,425 222,416 Detroit, City School Dist. G.O. Bonds, Ser. A, AGM, 6s, 5/1/29 Aa1 1,000,000 1,275,550 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 1,425,000 1,610,350 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 500,000 570,710 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A2 2,445,000 2,878,010 MI State Fin. Auth. Rev. Bonds Ser. G-5A, AMBAC, 5 1/4s, 4/1/24 A– 1,212,575 1,215,849 Ser. H-1, 5s, 10/1/39 AA– 1,575,000 1,803,737 (MidMichigan Hlth.), 5s, 6/1/39 A1 1,000,000 1,142,460 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5s, 7/1/35 BBB+ 1,100,000 1,269,279 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. C, 5s, 7/1/34 BBB+ 1,900,000 2,202,252 (Local Govt. Loan Program — Detroit Wtr. & Swr. Dept. (DWSD)), Ser. D-2, 5s, 7/1/34 BBB+ 1,000,000 1,151,300 26 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Michigan cont. MI State Fin. Auth. Rev. Bonds (Local Govt. Program Detroit Wtr. & Swr.), Ser. D4, 5s, 7/1/34 A– $100,000 $114,374 (Detroit Wtr. & Swr.), Ser. C-6, 5s, 7/1/33 A– 850,000 976,157 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 2,500,000 2,889,475 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A3 2,000,000 2,282,320 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 4,500,000 4,601,160 (Sparrow Hlth. Oblig. Group), 5s, 11/15/31 A1 390,000 413,080 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 1,050,000 1,072,460 MI State Strategic Fund Ltd. Rev. Bonds (Worthington Armstrong Venture), 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,650,000 2,022,620 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Evangelical Homes of MI) 5 1/2s, 6/1/47 BB+/F 675,000 710,870 5 1/4s, 6/1/32 BB+/F 320,000 339,424 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B– 575,000 575,736 Wayne Cnty., Arpt. Auth. Rev. Bonds Ser. D, 5s, 12/1/40 A2 2,890,000 3,308,328 Ser. A, 5s, 12/1/21 A2 2,000,000 2,310,440 Minnesota (1.9%) Minneapolis & St. Paul, Metro. Arpt. Comm. Rev. Bonds, Ser. A, 5s, 1/1/32 A+ 500,000 585,475 Minneapolis Hlth. Care Syst. Rev. Bonds (Fairview Hlth. Svcs. Oblig. Group), Ser. A, 5s, 11/15/44 A+ 250,000 283,415 Moorhead, Edl. Fac. Rev. Bonds (Concordia College Corp.), 5s, 12/1/40 Baa1 500,000 565,340 North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes North Oaks), 6 1/8s, 10/1/39 BB/P 995,000 1,033,477 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.39s, 11/15/38 VMIG1 2,050,000 2,050,000 St. Cloud, Hlth. Care Rev. Bonds (Centracare Hlth. Syst.), Ser. A, 5 1/8s, 5/1/30 A1 2,550,000 2,895,194 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), Ser. A, 5s, 7/1/33 A2 2,000,000 2,351,440 Mississippi (0.7%) MS Bus. Fin. Corp. Rev. Bonds (Syst. Energy Resources, Inc.), 5 7/8s, 4/1/22 BBB 1,445,000 1,463,063 Warren Cnty., Gulf Opportunity Zone Rev. Bonds (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 Baa2 2,000,000 2,240,320 Nebraska (0.2%) Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 AA/F 925,000 1,036,786 Municipal Opportunities Trust 27 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Nevada (6.9%) Clark Cnty., Ltd. Tax Bonds, 5s, 6/1/33 T AA $28,285,000 $30,570,191 Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, 5s, 7/1/33 A1 1,565,000 1,829,422 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BBB–/P 560,000 573,810 Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.38s, 6/1/42 VMIG1 3,340,000 3,340,000 New Jersey (6.8%) Bayonne, G.O. Bonds (Qualified Gen. Impt.), BAM, 5s, 7/1/39 AA 1,300,000 1,519,960 NJ State Econ. Dev. Auth. Rev. Bonds (NYNJ Link Borrower, LLC), 5 3/8s, 1/1/43 BBB– 500,000 563,550 Ser. WW, 5 1/4s, 6/15/32 A3 1,500,000 1,677,195 5s, 6/15/26 Baa1 500,000 543,520 NJ State Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A1 3,900,000 4,349,865 Ser. B, 5.6s, 11/1/34 A1 500,000 555,520 NJ State Edl. Fac. Auth. Rev. Bonds (Georgian Court U.), Ser. D 5 1/4s, 7/1/37 Baa3 1,000,000 1,031,170 5 1/4s, 7/1/27 Baa3 500,000 514,600 NJ State Higher Ed. Assistance Auth. Rev. Bonds (Student Loan), Ser. 1A, 5s, 12/1/22 Aa2 2,500,000 2,847,475 NJ State Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 Baa3 2,750,000 3,023,405 (St. Peter’s U. Hosp.), 5 3/4s, 7/1/37 Ba1 1,500,000 1,605,030 (Holy Name Hosp.), 5s, 7/1/36 Baa2 5,000,000 5,020,250 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, zero%, 12/15/30 A3 10,000,000 5,256,100 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A 5s, 6/1/41 B3 2,000,000 1,895,960 4 3/4s, 6/1/34 B3 3,000,000 2,826,150 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 2,300,000 2,538,947 New Mexico (0.3%) Sante Fe, Retirement Fac. Rev. Bonds (El Castillo Retirement Res.), 5s, 5/15/42 BBB– 1,460,000 1,535,935 New York (10.6%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepard Village), Ser. A, U.S. Govt. Coll., 6 7/8s, 7/1/40 (Prerefunded 7/1/18) AAA/P 320,000 361,658 Liberty, Dev. Corp. Rev. Bonds (Goldman Sachs Headquarters), 5 1/4s, 10/1/35 A3 2,000,000 2,545,640 Metro. Trans. Auth. Rev. Bonds, Ser. D, 5s, 11/15/36 AA– 2,000,000 2,333,160 28 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value New York cont. Metro. Trans. Auth. Dedicated Tax Fund Rev. Bonds, Ser. A, 5 1/4s, 11/15/34 AA $1,900,000 $2,397,192 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (American Airlines — JFK Intl. Arpt.), 7 5/8s, 8/1/25 B+/P 2,000,000 2,054,460 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev Bonds, 5s, 6/15/31 T AA+ 10,000,000 11,718,594 NY City, Muni. Wtr. & Swr. Syst. Fin. Auth. Rev. Bonds, Ser. GG, 5s, 6/15/43 Aa1 2,000,000 2,298,640 NY City, Transitional Fin. Auth. Bldg. Aid Rev. Bonds, Ser. S-1, 5s, 7/15/43 Aa2 5,000,000 5,928,300 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 1,500,000 1,502,325 NY State Dorm. Auth. Rev. Bonds, Ser. A, 5s, 3/15/43 AAA 4,000,000 4,607,960 NY State Dorm. Auth. Lease Rev. Bonds (State U. Dorm Fac.), Ser. A, 5s, 7/1/35 Aa2 1,000,000 1,157,470 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 1,800,000 1,968,696 NY State Dorm. Auth. Rev. Bonds, Ser. C, 5s, 3/15/31 T AAA 5,000,000 5,848,296 NY State Dorm. Auth. Sales Tax Rev. Bonds, Ser. BC-15, 5s, 3/15/42 AAA 5,000,000 5,973,150 NY State Urban Dev. Corp. Rev. Bonds (Personal Income Tax (Group C)), Ser. A, 5s, 3/15/37 AAA 3,800,000 4,557,036 North Carolina (1.2%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 (Prerefunded 1/1/19) AAA/F 1,000,000 1,153,880 NC State Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 805,000 887,641 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,000,000 1,014,040 NC State Med. Care Comm. Retirement Fac. Rev. Bonds (Salemtowne), 5 1/4s, 10/1/37 BB/P 2,750,000 2,999,205 Ohio (7.1%) Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds Ser. A-3, 6 1/4s, 6/1/37 B– 2,225,000 2,217,124 Ser. A-2, 5 7/8s, 6/1/30 B– 1,450,000 1,412,721 Ser. A-2, 5 3/4s, 6/1/34 B– 5,325,000 5,099,859 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/15/46 A3 2,500,000 2,509,275 Franklin Cnty., Hlth. Care Fac. Rev. Bonds (OH Presbyterian Retirement Svcs. (OPRS) Cmntys. Oblig. Group), Ser. A, 6s, 7/1/35 BBB– 1,125,000 1,243,440 Municipal Opportunities Trust 29 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Ohio cont. Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst., Inc.), Ser. C 6s, 8/15/43 A3 $495,000 $542,753 U.S. Govt. Coll., 6s, 8/15/43 (Prerefunded 8/15/18) AAA/P 2,605,000 2,909,212 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.8s, 12/1/38 Baa1 2,000,000 2,250,600 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 5,000,000 5,584,950 OH State Hosp. Rev. Bonds (U. Hosp. Hlth. Syst.), Ser. A, 5s, 1/15/41 A2 700,000 811,902 OH State Private Activity Rev. Bonds (Portsmouth Bypass), AGM, 5s, 12/31/35 AA 1,125,000 1,294,200 OH State Tpk. Comm. Rev. Bonds (Infrastructure), Ser. A-1, 5 1/4s, 2/15/33 A1 225,000 268,313 (Infrastructure), Ser. A-1, 5 1/4s, 2/15/32 A1 950,000 1,136,846 5s, 2/15/48 A1 1,250,000 1,427,838 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 4,660,000 5,002,417 Scioto Cnty., Hosp. Rev. Bonds (Southern OH Med. Ctr.) 5s, 2/15/33 A2 605,000 718,565 5s, 2/15/32 A2 745,000 889,061 Southeastern OH Port Auth. Hosp. Fac. Rev. Bonds 5 3/4s, 12/1/32 BB/F 625,000 712,050 (Memorial Hlth. Syst. Oblig. Group), 5 1/2s, 12/1/43 BB/F 120,000 131,948 Warren Cnty., Hlth. Care Fac. Rev. Bonds (Otterbein Homes Oblig. Group) 5s, 7/1/33 A 500,000 575,780 5s, 7/1/32 A 250,000 289,068 Oklahoma (0.5%) OK State Tpk. Auth. VRDN, Ser. F, 0.3s, 1/1/28 VMIG1 2,500,000 2,500,000 Oregon (0.9%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 1,925,000 2,079,019 Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), Ser. A, 5 1/4s, 12/1/26 BBB/F 1,040,000 1,064,263 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 (Prerefunded 7/1/19) Aa3 1,250,000 1,439,188 Pennsylvania (4.6%) Delaware River Port Auth. PA & NJ Rev. Bonds Ser. D, 5s, 1/1/40 A 1,200,000 1,338,492 5s, 1/1/31 A 2,500,000 2,944,525 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB– 725,000 763,490 30 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Pennsylvania cont. Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 $1,000,000 $1,109,090 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/29 AA– 1,000,000 1,072,510 Northampton Cnty., Hosp. Auth. Rev. Bonds (St. Luke’s Hosp. — Bethlehem), Ser. A, 5 1/2s, 8/15/40 A3 1,250,000 1,359,013 PA State Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Amtrak), Ser. A, 5s, 11/1/32 A1 1,000,000 1,130,390 PA State Higher Edl. Fac. Auth. Rev. Bonds (Gwynedd Mercy College), Ser. KK1, 5 3/8s, 5/1/42 BBB 500,000 546,605 (St. Joseph’s U.), Ser. A, 5s, 11/1/40 A– 3,000,000 3,387,540 (Philadelphia U.), 5s, 6/1/30 Baa2 2,250,000 2,341,283 (Philadelphia U.), 5s, 6/1/22 Baa2 860,000 896,498 PA State Hsg. Fin. Agcy. Rev. Bonds, Ser. 15-117A, 3.95s, 10/1/30 AA+ 900,000 931,248 PA State Pub. School Bldg. Auth. Rev. Bonds (Northampton Cnty. Area Cmnty. College Foundation), BAM, 5s, 6/15/32 AA 2,030,000 2,377,516 PA State Tpk. Comm. Rev. Bonds, Ser. A, 5s, 12/1/38 A1 1,000,000 1,158,400 Philadelphia, Gas Wks. Rev. Bonds, 5s, 8/1/32 A– 1,000,000 1,178,900 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Hosp.-Graduate Hlth. Sys.), Ser. A, 6 1/4s, 8/1/17 (In default) † *** D/P 1,402,141 14 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 AA 1,225,000 1,385,426 Puerto Rico (0.1%) Cmnwlth. of PR, G.O. Bonds, Ser. A, 5 1/2s, 7/1/39 Caa3 1,000,000 593,750 Rhode Island (0.6%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. B, 5s, 6/1/50 BBB+/F 2,750,000 2,893,303 South Carolina (2.5%) SC State Pub. Svc. Auth. Rev. Bonds (Santee Cooper), Ser. A, 5 3/4s, 12/1/43 AA– 3,000,000 3,682,920 Ser. A, 5 1/2s, 12/1/54 AA– 3,000,000 3,529,530 Ser. A, 5s, 12/1/55 AA– 2,000,000 2,269,760 Ser. A, 5s, 12/1/50 AA– 2,000,000 2,278,180 SC State Pub. Svcs. Auth. Rev. Bonds, Ser. E, 5 1/4s, 12/1/55 AA– 1,000,000 1,166,100 Municipal Opportunities Trust 31 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Tennessee (0.9%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 $3,450,000 $3,900,639 Metro. Govt. Nashville & Davidson Ctny. Hlth. & Edl. Fac. Board Rev. Bonds (Vanderbilt U. Med. Ctr.), Ser. A, 5s, 7/1/40 A3 600,000 698,670 Texas (15.7%) Brazos River Harbor Naval Dist. Env. Rev. Bonds (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 400,000 438,204 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,850,000 3,054,972 Central TX Regl. Mobility Auth. Rev. Bonds Ser. A, 5s, 1/1/45 BBB+ 250,000 285,895 Ser. A, 5s, 1/1/40 BBB+ 500,000 575,220 (Sr. Lien), Ser. A, 5s, 1/1/33 BBB+ 425,000 490,913 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 4,000,000 4,138,720 Dallas, Area Rapid Transit Rev. Bonds (Sr. Lien), 5s, 12/1/33 T AA+ 26,000,000 28,841,680 Dallas-Fort Worth, Intl. Arpt. Fac. Impt. Corp. Rev. Bonds, Ser. A, 5 1/4s, 11/1/30 A+ 3,000,000 3,558,210 Grand Parkway Trans. Corp. Rev. Bonds (Sub. Tier Toll Syst.), Ser. B, 5s, 4/1/53 AA+ 1,400,000 1,579,774 Harris Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (YMCA of the Greater Houston Area), Ser. A, 5s, 6/1/33 Baa3 800,000 870,944 Houston, Util. Syst. Rev. Bonds Ser. B, 5s, 11/15/36 Aa2 3,435,000 4,165,453 Ser. A, 5s, 11/15/33 AA 1,500,000 1,735,530 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa1 1,750,000 1,958,005 Love Field, Gen. Arpt. Modernization Corp. Rev. Bonds, 5s, 11/1/35 A1 1,000,000 1,157,870 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa1 1,500,000 1,774,335 New Hope, Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Wesleyan Homes, Inc.), 5 1/2s, 1/1/43 BB–/P 500,000 518,785 (Tarleton State U. Collegiate Student Hsg.), Ser. A, 5s, 4/1/47 Baa3 1,000,000 1,074,290 (Collegiate Hsg.-College Station I, LLC), AGM, 5s, 4/1/46 AA 2,100,000 2,331,210 North TX, Thruway Auth. Rev. Bonds, Ser. B, zero%, 9/1/43 AA+ 2,000,000 533,620 North TX, Tollway Auth. Rev. Bonds (1st Tier), Ser. I, 6 1/2s, 1/1/43 A1 4,000,000 5,264,120 (1st Tier), Ser. A, 6s, 1/1/25 A1 160,000 172,901 (1st Tier), Ser. A, FNMA Coll., U.S. Govt. Coll., 6s, 1/1/25 (Prerefunded 1/1/18) AAA/P 1,140,000 1,238,245 32 Municipal Opportunities Trust MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value Texas cont. North TX, Tollway Auth. Rev. Bonds (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 (Prerefunded 1/1/18) A2 $500,000 $541,030 Ser. D, AGC, zero%, 1/1/28 AA 7,800,000 5,505,942 Red River, Hlth. Retirement Fac. Dev. Corp. Rev. Bonds (Sears Methodist Retirement Syst. Oblig. Group) Ser. B, 6.15s, 11/15/49 (In default) † D/P 282,000 423 Ser. A, 5.45s, 11/15/38 (In default) † D/P 814,000 1,221 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Rev. Bonds (Trinity Terrace), Ser. A-1, 5s, 10/1/44 BBB+/F 1,300,000 1,403,948 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A/F 1,100,000 1,144,462 (Buckner Retirement Svcs.), Ser. B, 5s, 11/15/46 A/F 2,000,000 2,300,300 TX State Muni. Gas Acquisition & Supply Corp. III Rev. Bonds, 5s, 12/15/28 A3 1,500,000 1,717,410 TX State Private Activity Bond Surface Trans. Corp. Rev. Bonds (Blueridge Trans. Group, LLC (SH 288 Toll Lane)), 5s, 12/31/55 Baa3 1,000,000 1,087,670 TX State Trans. Comm. Tpk. Syst. Rev. Bonds (1st Tier), Ser. A, 5s, 8/15/41 A3 2,500,000 2,803,925 Utah (0.2%) Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,300,000 1,304,680 Vermont (0.3%) VT State Edl. & Hlth. Bldg. Fin. Agcy. Rev. Bonds (U. of VT Med. Ctr.), Ser. A, 5s, 12/1/36 A3 1,250,000 1,462,400 Virginia (0.4%) Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 2,100,000 2,401,014 Washington (2.0%) WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ 5,000,000 5,856,053 Port of Seattle, Rev. Bonds, Ser. C, 5s, 4/1/40 A1 875,000 999,294 Tobacco Settlement Auth. of WA Rev. Bonds, 5 1/4s, 6/1/32 A– 2,125,000 2,407,285 WA State Hlth. Care Fac. Auth. Rev. Bonds (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 (Prerefunded 12/1/20) AAA/P 1,200,000 1,436,124 Municipal Opportunities Trust 33 MUNICIPAL BONDS AND NOTES (141.8%)* cont. Rating** Principal amount Value West Virginia (0.9%) Harrison Cnty., Cmnty. Solid Waste Disp. Rev. Bonds (Allegheny Energy), Ser. D, 5 1/2s, 10/15/37 Baa2 $3,450,000 $3,543,530 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B+/P 935,000 988,145 Wisconsin (1.2%) Pub. Fin. Auth. Arpt. Fac. Rev. Bonds (Sr. Oblig. Group), 5 1/4s, 7/1/28 BBB 350,000 390,422 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,500,000 2,865,125 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 (Prerefunded 2/15/19) A1 1,500,000 1,733,475 (Prohealth Care, Inc.), 5s, 8/15/39 A1 750,000 852,750 (Three Pillars Sr. Living), 5s, 8/15/33 A–/F 430,000 469,384 Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 2,000,000 2,267,680 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds Ser. A, 5 1/2s, 1/1/33 A2 950,000 1,016,044 (Pwr. Supply), Ser. A, 5 1/2s, 1/1/28 A2 1,000,000 1,071,410 TOTAL INVESTMENTS Total investments (cost $666,749,562) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $523,022,886. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. *** This security is in default of principal and interest. † This security is non-income-producing. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). T Underlying security in a tender option bond transaction. This security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $51,687,374 to cover tender option bonds. 34 Municipal Opportunities Trust 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. On Mandatory Put Bonds, the rates shown are the current interest rates at the close of the reporting period and the dates shown represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets (applicable to common shares outstanding)): Health care 21.9% Utilities 21.6 Transportation 20.7 Tax bonds 14.1 Local debt 13.8 State debt 11.7 Education 10.5 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $—­ $741,470,417 $10,741 Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 35 Statement of assets and liabilities 4/30/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $666,749,562) $741,481,158 Cash 31,833 Interest and other receivables 10,111,475 Receivable for investments sold 807,531 Prepaid assets 7,199 Total assets LIABILITIES Payable for investments purchased 4,979,008 Payable for compensation of Manager (Note 2) 959,591 Payable for custodian fees (Note 2) 6,407 Payable for investor servicing fees (Note 2) 43,240 Payable for Trustee compensation and expenses (Note 2) 228,155 Payable for administrative services (Note 2) 1,895 Payable for floating rate notes issued (Note 1) 41,815,252 Distributions payable to shareholders 2,270,222 Distributions payable to preferred shareholders (Note 1) 11,297 Preferred share remarketing agent fees 40,986 Other accrued expenses 210,257 Total liabilities Series B remarketed preferred shares: (3,417 shares authorized and issued at $25,000 per share) (Note 4) 85,425,000 Series C remarketed preferred shares: (3,737 shares authorized and issued at $25,000 per share) (Note 4) 93,425,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $470,013,100 Undistributed net investment income (Note 1) 3,232,004 Accumulated net realized loss on investments (Note 1) (24,953,814) Net unrealized appreciation of investments 74,731,596 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($523,022,886 divided by 38,114,466 shares) $13.72 The accompanying notes are an integral part of these financial statements. 36 Municipal Opportunities Trust Statement of operations Year ended 4/30/16 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $3,808,194 Investor servicing fees (Note 2) 256,739 Custodian fees (Note 2) 12,737 Trustee compensation and expenses (Note 2) 35,796 Administrative services (Note 2) 14,352 Interest and fees expense (Note 1) 250,547 Preferred share remarketing agent fees 272,746 Other 324,774 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,508,521 Net unrealized appreciation of investments during the year 7,634,792 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (930) From tax exempt net investment income (480,064) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 37 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/16 Year ended 4/30/15 Operations: Net investment income $28,638,790 $29,452,566 Net realized gain on investments 4,508,521 1,583,532 Net unrealized appreciation of investments 7,634,792 20,257,633 Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (930) (2,467) From tax exempt net investment income (480,064) (188,910) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (142,791) (339,051) From tax exempt net investment income (27,304,731) (28,298,664) Decrease from capital shares repurchased (Note 5) (11,933,385) (24,082,879) Total increase (decrease) in net assets NET ASSETS Beginning of year 522,102,684 523,720,924 End of year (including undistributed net investment income of $3,232,004 and $2,368,309, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning of year Shares repurchased (Note 5) (1,003,640) (2,024,098) Common shares outstanding at end of year Remarketed preferred shares outstanding at beginning and end of year The accompanying notes are an integral part of these financial statements. 38 Municipal Opportunities Trust Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 4/30/16 4/30/15 4/30/14 4/30/13 4/30/12 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .74 .73 .73 .73 .80 Net realized and unrealized gain (loss) on investments .32 .53 (.88) .56 1.72 Total from investment operations Distributions to preferred shareholders: From net investment income (.01) — f (.01) (.01) (.01) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.71) (.71) (.70) (.71) (.80) Total distributions Increase from shares repurchased — — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares)(in thousands) Ratio of expenses to average net assets (including interest expense) (%) c,d,e .97 .96 .99 .94 .99 Ratio of net investment income to average net assets (%) d 5.48 5.50 5.89 5.40 6.46 Portfolio turnover (%) 18 12 11 13 21 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. e Includes interest and fee expense associated with borrowings which amounted to: % April 30, 2016 0.05% April 30, 2015 0.05 April 30, 2014 0.05 April 30, 2013 0.05 April 30, 2012 0.05 f Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. Municipal Opportunities Trust 39 Notes to financial statements 4/30/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from May 1, 2015 through April 30, 2016. Putnam Municipal Opportunities Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non–diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. The fund intends to achieve its objective by investing in a portfolio of investment-grade and some below investment-grade municipal bonds selected by Putnam Management. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. The fund uses leverage, which involves risk and may increase the volatility of the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. 40 Municipal Opportunities Trust Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $93,502,626 were held by the TOB trust and served as collateral for $41,815,252 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $31,868 for these investments based on an average interest rate of 0.09%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2016, the fund had a capital loss carryover of $25,192,172 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,326,210 $1,695,664 $3,021,874 * 16,106,777 N/A 16,106,777 April 30, 2017 4,848,013 N/A 4,848,013 April 30, 2018 1,215,508 N/A 1,215,508 April 30, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares on April 30, 2016 was 0.672% for Series B and Series C shares. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the“maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, Municipal Opportunities Trust 41 equals 110% of the higher of the 30-day “AA” composite commercial paper rate and the taxable equivalent of the short-term municipal bond rate. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from the expiration of a capital loss carryover, from dividends payable, from defaulted bond interest, and from market discount. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $153,421 to increase undistributed net investment income, $884,324 to decrease paid-in capital and $730,903 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $77,735,095 Unrealized depreciation (2,765,141) Net unrealized appreciation 74,969,954 Undistributed ordinary income 411,779 Undistributed tax-exempt income 5,320,717 Capital loss carryforward (25,192,172) Cost for federal income tax purposes $666,511,204 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares, plus accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on the average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average 0.425% of the next $5 billion of average weekly weekly net assets, net assets, 0.550% of the next $500 million of average 0.405% of the next $5 billion of average weekly weekly net assets, net assets, 0.500% of the next $500 million of average 0.390% of the next $5 billion of average weekly weekly net assets, net assets, and 0.450% of the next $5 billion of average weekly 0.380% of any excess thereafter. net assets, If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management fees rate under the contract multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. 42 Municipal Opportunities Trust Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $380, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $132,414,046 $145,716,181 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Preferred shares The Series B (3,417) and C (3,737) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $25,000 per share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the reporting period were $374. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may Municipal Opportunities Trust 43 be required to redeem certain of the remarketed preferred shares. At year end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 1,003,640 common shares for an aggregate purchase price of $11,933,385, which reflects a weighted-average discount from net asset value per share of 10.08%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 922 shares of the fund (0.002% of the fund’s shares outstanding), valued at $12,650 based on net asset value. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. 44 Municipal Opportunities Trust Federal tax information (Unaudited) The fund has designated 99.49% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. Municipal Opportunities Trust 45 Shareholder meeting results (Unaudited) April 29, 2016 special meeting At the meeting, a proposal to fix the number of Trustees at 13 was approved as follows: Votes Votes for against Abstentions 32,599,505 1,069,550 506,888 At the meeting, each of the nominees for Trustee was elected as follows: Votes for Votes withheld Liaquat Ahamed 30,527,602 3,648,349 Ravi Akhoury 30,488,281 3,687,670 Barbara M. Baumann 30,597,351 3,578,600 Jameson A. Baxter 30,538,964 3,636,987 Robert J. Darretta 30,609,934 3,566,017 Katinka Domotorffy 30,557,770 3,618,182 Paul L. Joskow 30,576,886 3,599,065 Kenneth R. Leibler 30,614,692 3,561,260 George Putnam, III 30,627,514 3,548,437 Robert L. Reynolds 30,636,259 3,539,692 W. Thomas Stephens 30,558,557 3,617,394 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees. All tabulations are rounded to the nearest whole number. 46 Municipal Opportunities Trust About the Trustees Independent Trustees Municipal Opportunities Trust 47 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 48 Municipal Opportunities Trust Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Municipal Opportunities Trust 49 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. 50 Municipal Opportunities Trust Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Municipal Opportunities Trust 51 Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Marketing Services George Putnam, III Janet C. Smith Putnam Retail Management Robert L. Reynolds Vice President, One Post Office Square W. Thomas Stephens Principal Accounting Officer, Boston, MA 02109 and Assistant Treasurer Officers Custodian Robert L. Reynolds Susan G. Malloy State Street Bank President Vice President and and Trust Company Assistant Treasurer Jonathan S. Horwitz Legal Counsel Executive Vice President, James P. Pappas Ropes & Gray LLP Principal Executive Officer, and Vice President Compliance Liaison Independent Registered Mark C. Trenchard Public Accounting Firm Steven D. Krichmar Vice President and PricewaterhouseCoopers LLP Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer 52 Municipal Opportunities Trust Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: (a) The Fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees April 30, 2016	$73,908	$32,995	$11,702	$ — April 30, 2015	$75,913	$32,284	$11,449	$ — For the fiscal years ended April 30, 2016 and April 30, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $675,133 and $831,943 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
